DETAILED ACTION
Allowable Subject Matter
Claims 1-4 and 7-8 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 recites the unique features of the elastic member being a flexible circuit board, and the voice coil being electrically connected to the elastic member. The closest prior art, Kim et al., U.S. Patent No. 10,728,672, teaches an elastic member [71]. However, the elastic member of Kim serves as a damper (Kim: col. 5, lines 30-35; see Fig. 1), and Kim does not disclose or suggest that the elastic member should have any electrical properties, let alone be electrically connected to the voice coil.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/RYAN ROBINSON/Primary Examiner, Art Unit 2653